Citation Nr: 9923367	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-13 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had three periods of active service from December 
1981 to April 1988, September 1991 to February 1992, and 
January 1994 to October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.
Service connection was originally granted in January 1997, 
for diabetes mellitus, non-insulin dependent, and assigned a 
10 percent rating.  The Board notes that the veteran has 
continued to disagree with the original grant for service 
connection for diabetes mellitus.  The issue before the Board 
then is taken to include whether there is any basis for a 
"staged" rating at any pertinent time, to include whether a 
current increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board's decision is limited to the issues presented.  It 
is noted that the veteran has filed an additional claim for 
bilateral arthritis, hips.  This issue has not been developed 
or certified for appeal by the RO.  As such, the Board does 
not have jurisdiction at this time.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).  Therefore, the issues before the Board 
at this time are as listed on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
agency of original jurisdiction.

2.  The appellant's diabetes mellitus is well controlled with 
a restricted diet, and an oral hypoglycemic agent.

3.  The service medical records show that the appellant was 
seen and treated on numerous occasions in service for right 
ankle strains and pain, and right shoulder injuries and pain.
4.  In a November 1996 VA examination, immediately post 
service, the appellant was diagnosed with right shoulder 
bursitis with periodic exacerbations and possible strain.  
The ankle was diagnosed with a history of right ankle strain 
with limitation on prolonged standing and impact exercises.

5.  The appellant's current right shoulder, and right ankle 
disorders cannot be disassociated from the right shoulder, 
and right ankle injuries he sustained in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
higher, for diabetes mellitus have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1998).

2.  With resolution of reasonable doubt in favor of the 
appellant, a right shoulder disorder and a right ankle 
disorder were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the appellant, as mandated by 
section 5107(a), has been satisfied.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert  
v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
This requires a finding that there is a current disability 
that has a definite relationship with an injury or disease or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

I. Increased rating for diabetes mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in the instant case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

The appellant's diabetes mellitus disability is currently 
evaluated under 38 C.F.R. § 4.119, DC 7913, Diabetes 
mellitus, as follows;

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.

Requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.

Requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.

Requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet warrants a 20 percent evaluation. 

Manageable by restricted diet only warrants a 10 percent 
evaluation.

38 C.F.R. § 4.119, Diagnostic Code 7913 (1998).

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco, 7 Vet. App. 55 (1994), 
indicates that the appellant's diabetes mellitus is properly 
rated under DC 7913, and that a 20 percent evaluation is 
warranted.

Service medical records indicate that the appellant was 
diagnosed and treated for diabetes mellitus with diet and 
Micronase, an oral hypoglycemic medication.  A medical board 
found him unfit for military duty and he was medically 
separated from service with severance pay.

In a November 1996 VA examination, the examiner noted the 
diagnosis in service of diabetes mellitus and treatment with 
an oral agent.  The examiner diagnosed diabetes mellitus, 
type II, non-insulin dependent.

Service connection for diabetes mellitus was granted by a 
rating decision in January  1997, and a 10 percent rating was 
assigned effective from October 5, 1996, the day after 
separation from service.

The Board notes that the RO denied the appellant a higher 
rating of 20 percent noting that "[e]vidence does not show 
that you are taking insulin."  However, as noted under the 
criteria for a 20 percent rating, either use of insulin, or 
the use of a hypoglycemic agent (Micronase) is required for a 
20 percent rating.  It is clear that the appellant's diabetes 
mellitus warrants a 20 percent rating under DC 7913.

A higher rating is not warranted as there is no evidence of 
findings of the requirement of insulin use, restricted diet 
and regulation of activities.  Thus, the Board finds that the 
appellant's diabetes mellitus more nearly approximates the 
criteria required for a 20 percent rating under DC 7913.

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321.  
The evidence does not show that the diabetes mellitus has 
caused the appellant to need any hospitalization or in- 
patient treatment of any kind, or to have otherwise been so 
unusual as to render impractical the application of the 
regular schedular provisions. As such, an extraschedular 
rating is not warranted.


II. Service connection for right shoulder and right ankle 
disorders

The service medical records contain numerous complaints of 
right ankle strains, and pains, although the examinations 
were essentially normal.  These include;

March 1982- Twisted right ankle: no swelling, or ecchymosis, 
treated with an Ace bandage, and balm.

June 1982- Injured right ankle playing basketball: no 
swelling, some tenderness to palpation, lateral aspect right 
foot, range of motion (ROM) and peripheral pulse was good, 
treated with an Ace bandage, and heat.

February 1983- Sprained right ankle, running: no swelling, 
deformity, crepitus, etc. The diagnosis was a mild ankle 
strain.

March 1986- April 1986- Right ankle pain, no apparent reason: 
no swelling, discoloration, painful ROM, drawer sign, or 
point tenderness. X-rays were normal.  He was referred for 
further evaluation, and found to be completely normal.

February 1987- Twisted right ankle during physical training: 
ROM was full, slight limp.

December 1994, and February 1996- Chronic right ankle pain: 
no swelling, or deformities.

The service medical records also contain several complaints 
of right shoulder injuries and pains, including;

June 1986- Injured the right arm/shoulder playing 
racquetball: ROM full, no deformities, and pulse intact.  
Diagnosis was a resolving muscle/ulnar nerve compression.

February 1996- No swelling, or deformity noted, but mild 
tenderness of the right shoulder from prominent distal 
clavicle end.  No other gross abnormalities noted.  X-rays 
showed the right shoulder within normal limits with a small 
gap between the AC and clavicle ends.

March 1996- Impression of possible osteoarthritis of the 
right shoulder. ROM was normal, and strength was 5/5.  A mild 
prominence of the right clavicle was noted over the AC Joint.

An examination in July 1996 noted complaints of right 
shoulder pain for two months commencing with pushups.  The 
appellant had gotten relief in the past with Naprosyn.  The 
examiner noted a full ROM, with tenderness over the AC Joint, 
no swelling, and good strength.  X-rays revealed mild 
degenerative joint disease (DJD) of the AC joint.

The appellant was afforded a VA examination in November 1996 
in which the examiner noted positive right shoulder 
discomfort, difficulty with lifting, and repetitive movement 
of the right arm.  However, the appellant had a full range of 
motion.  Regarding the right ankle disorder, he noted that 
extended walking caused discomfort.  The appellant could 
stand on his heels and toes, albeit with complaints of some 
difficulty.  An x-ray of the right ankle revealed a small 
superior calcaneal spur.

The evidence of record clearly establishes that the appellant 
has consistently complained of right ankle and right shoulder 
pains for several years extending through his periods of 
service.  The record attest to the fact that he injured his 
right shoulder and right ankle on several occasions in 
service.  It is further noted that the July 1996 x-ray 
indicated DJD of the AC Joint, right shoulder, while the 
November 1996 VA x-ray indicated a small superior calcaneal 
spur, right ankle.

Accordingly, the Board finds that the evidence is supportive 
of the appellant's contentions regarding the onset of right 
shoulder and right ankle disorders in service, and hence, 
service connection for disabilities of the right shoulder and 
right ankle disorder is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to a 20 percent rating for diabetes mellitus, but 
no more, is granted subject to regulations governing the 
payment of monetary awards.

Service connection for a right shoulder disability is 
granted.

Service connection for a right ankle disability is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

